Title: To Thomas Jefferson from Albert Gallatin, 27 April 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Treasury Department April 27th. 1808
                  
                  I have the honor to enclose the result of the enquiry into the conduct of Nathaniel Ewing Receiver of public monies, in relation to the public sales of lands at Vincennes.
                  It appears that both Mr. Ewing & Governor Harrison who acted according to law as Superintendents of the sales, were concerned in companies formed for the purpose of purchasing public lands; that offers of money were made to individuals in the name of those companies, in order to induce such individuals not to bid for certain tracts; but that neither the Receiver or Governor were concerned in those offers, & that the Receiver who is the person specially charged expressed his disapprobation of such proceeding.
                  Although I believe the specific charge to have been disproved; and although there be nothing illegal, immoral, or injurious to the United States, in the Superintendents of the sales bidding or purchasing lands, as individuals, at such sales; yet it appears to me extremely improper that they should become members of companies for the same object. For the object & unavoidable effect of such combinations is to prevent competition & therefore to lessen the price of those very lands which it is the duty of the Superintendents to sell for the highest price that can be obtained.
                  I therefore respectfully submit the propriety of expressing the dissatisfaction of the Executive at such conduct, & of preventing a recurrence by writing a circular to the same effect to the officers who may act as Superintendents in other districts.
                  I have the honor to be with the highest respect Sir Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
               